Citation Nr: 0608314	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for back 
pain as a result of an influenza vaccination.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to May 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  This matter was last before the Board in 
September 2004 and was remanded for further development and 
to obtain a VA examination based upon a full review of the 
veteran's c-file.  


FINDING OF FACT

The veteran has been diagnosed as having degenerative joint 
disease of the lumbar spine and this disability is not 
proximately due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing medical treatment or an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1151 for a low back disability have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 
3.361 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in December 
2004, subsequent to the issuance of the rating decision 
currently on appeal.  Although the AOJ has not complied in a 
timely fashion with the VCAA's notice requirements, the Board 
has cured any possible prejudice via its September 2004 
remand, which resulted in the RO providing the veteran with a 
proper VCAA notice and having the case readjudicated in a 
subsequent supplemental statement of the case. 

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the 
December 2004 letter referred to above informed the veteran 
of information and evidence needed to substantiate and 
complete a claim to establish compensation under 38 U.S.C.A. 
§ 1151.  Moreover, the veteran was generally advised to 
submit any additional evidence that pertained to the matter, 
including via statement of the case and supplemental 
statements of the case.  Pelegrini, 18 Vet. App. at 121.  
Also, the December 2004 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  The RO informed the veteran that it would request 
records in the custody of a Federal agency and that the RO 
would make reasonable efforts to obtain other records.  38 
C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2005).  The RO has obtained all of the veteran's VA 
and service medical records.  The veteran indicated on a VA 
Form 21-4142 that he had received treatment for his back 
condition from Georgiana N. Uda in December 2000.  From a 
review of the record, it does not appear that the RO ever 
requested records from this individual.

Under the VCAA, VA is responsible for making reasonable 
efforts to obtain relevant private records that the claimant 
adequately identifies and authorizes VA to obtain.  38 C.F.R. 
§ 5103A(3)(b); 38 C.F.R. § 3.159(c)(1).  At the veteran's RO 
hearing in April 2003, he indicated that no doctor had ever 
told him that there was a relationship between the flu shot 
and his low back pain.  As will be further discussed below, 
there is no question that the veteran has a low back 
disability.  The only issue is whether there is a nexus 
between the veteran's flu shot and his low back disability.  
Because the individual identified by the veteran has not 
spoken to the issue of a relationship between the veteran's 
flu shot and his low back disability, the Board finds that 
the RO's failure to request those records is non-prejudicial 
because those records would not be relevant.  Id.

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2005).  The veteran has been provided with a medical 
examination in furtherance of substantiating his claim.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Because the veteran's claim for benefits under 38 U.S.C.A. § 
1151 was filed after October 1, 1997, the current version of 
that statute and its implementing regulations are applicable.  
See VA O.G.C. Prec. Op. No. 40- 97, 63 Fed. Reg. 31,263 
(1998).

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying additional disability in the same 
manner as if such additional disability or death were 
service-connected.  A disability is a qualifying additional 
disability if it was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Under 
that provision, to determine whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy (CWT) 
program upon which the claim is based to the veteran's 
condition after such care, treatment, examination, services, 
or program has stopped.  VA considers each involved body part 
or system separately.  

38 C.F.R. § 3.361(c) provides that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical  
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.
38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C.A. chapter 31 or as 
part of a CWT program under 38 U.S.C.§ 1718.  It need not be 
shown that VA approved that specific activity or function, as 
long as the activity or function is generally accepted as 
being a necessary component of the training, services, or CWT 
program that VA provided or authorized.

Analysis

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361 for a low back 
disability.


The veteran's service medical records note "hypersensitive 
c/o PPD shots and flu shots (vaccine)," and a typed 
recordation of "hypersensitive to PPD serum and influenza 
vaccine."  

In June 1988, a right shoulder and cervical spine x-ray 
revealed moderate to severe degenerative changes, with disc 
narrowing C-5 to C-6, and C-6 to C-7.  

In November 1988, the veteran sought treatment for a headache 
at the Primary Care Clinic at the Naval Hospital, San Diego, 
and the examiner noted the veteran was allergic to flu shots 
with a stiff neck.  A September 1990 notation on a treatment 
report for a stiff neck included:  "Allergies: Flu Shots."  

Records from the VA San Diego Healthcare System indicate the 
veteran was given an influenza virus vaccine in December 1998 
by a nurse.  In January 1999, he had a tetanus-diphtheria 
(Td) toxoids.  An Immunization/Skin Test History noted 
influenza on 12/11/98 Mission VA, Tet. Tox. 1/99 San Diego, 
and Pneumo-Vac 1/30/98 Mission VA.  A progress note from 
January 1999 stated that the veteran complained of right 
shoulder pain, with tenderness below the clavicle that was 
probably bursitis, and given a tetanus shot.  

There is another photocopy notation that the veteran declined 
a tetanus-diphtheria, and "Rx- Flu shot given today."  
"RTC" with a date of 1/29/99 is written on the page, which 
may or may not indicate an added note to the page.  
In March 1999, a VA medical record notes the reported allergy 
to flu shots, and that the veteran sought treatment for 
severe back pain beginning when he was working in the garden.  
The veteran was diagnosed as having degenerative joint 
disease of the lumbar spine.  In August 1999, the veteran 
asserted he was not doing well since getting a flu shot and 
tetanus shot, which gave him a stiff neck, then shoulder 
pain, and ongoing back pain.  In May 2000, he sought 
treatment for sudden onset of monoarticular arthritis of the 
small joint of the foot.  In June 2000 at an evaluation for 
the lumbar spine, the veteran expressed he did not understand 
how he got arthritis "overnight."

In March 2001, the veteran filed a claim citing 38 U.S.C.A. § 
1151, asserting that in January 1999 he told a VA nurse he 
was allergic to flu shots, but she nonetheless administered 
the shot.  He alleged that he had been suffering residuals of 
the flu shot in his low back since that time.   

In September 2001, the veteran reported that he had had pain 
in all positions, and related low back pain to the flu shot 
in 1999.  The record recognized an allergy to influenza virus 
vaccine, trivalent types A&B.  An L-spine impression revealed 
degenerative changes in the lumbar spine, likely degenerative 
related Grade I anterolisthesis of L4 upon L5 with associated 
disc space narrowing, posterior facet osteoarthritic change 
involving the entire lumbosacral spine, multiple small 
anterior osteophytes, minimal dextroscoliosis, and no acute 
injury was identified.  

In January 2002, the veteran had elevated erythrocyte 
sedimentation rate and non-specific arthritic complaints 
generally localized to the low back, intermittent headache, 
and some jaw pain.  Concern remained for possible temporal 
arteritis.

An April 2002 VA examination recorded the veteran's history 
in that he had received a flu shot in the arm, and developed 
low back pain.  The pain worsened in intensity and frequency.  
The veteran reported he could not walk more than a block or 
two due to the pain.  The examiner confirmed the diagnosis of 
lumbar degenerative disc disease via x-rays, and opined that 
it was at least as likely that it was not that the patient's 
back condition was unrelated to the treatment provided by La 
Jolla VA Medical Center.  The examiner based the opinion on 
the following:  (1) There was no evidence of the site he 
complained of pain in having been injured by the shot, in 
other words, he was given the shot in the arm, and the pain 
developed in the back; (2) There were no abnormalities noted 
on the examination; (3) In the examiner's experience and 
knowledge of the literature, there had not been cases where 
the patient received a shot in the arm, and then developed 
low back pain; and (4) The examiner believed the problem was 
based on age, degenerative joint disease.  

At a local RO hearing in April 2003, the veteran testified he 
could not move "my hips, my back is all frozen.  My legs, 
frozen.  And I'm not sure if I will be able to walk again.  
And I'm so disabled since then the pain stays there."  In 
response to a question from the decision review officer, the 
veteran stated no physician had told him there was a 
relationship between the injection and the pain.  The 
decision review officer stated the veteran's VA records did 
not show he had a flu shot allergy, and the veteran 
disagreed.  The veteran stated he firmly believed the flu 
shot caused neck pain, and a few weeks later shoulder pain, 
and eventually progressed to the low back. 

Following the Board's September 2004 remand, the VA examiner 
reviewed the veteran's c-file and once again offered an 
opinion on whether the veteran's low back disability was 
related to the influenza vaccine provided by La Jolla VA 
Medical Center.  The examiner noted that the allergic 
reactions to an influenza vaccine are: (1) anaphylaxis within 
5 to 30 minutes or up to four hours; (2) dermatologic 
manifestations such as angioedema, urticaria, pruritus, 
flushing, (3) respiratory complaints, which include 
bronchospasm, dyspnea, pharyngeal edema, hoarseness; (4) 
rhinorrhea, watery eyes, nasal congestion; (5) hypotension, 
palpitations, lightheadedness, loss of consciousness; and (6) 
nausea, vomiting and diarrhea.  The examiner noted that the 
veteran complained of back pain three months after his 
influenza vaccine administration and that lumbar pain is not 
a manifestation of an allergic reaction to the influenza 
vaccine.  The examiner further stated that while the veteran 
may be allergic to influenza vaccine, he did not complain of 
any symptoms that would suggest that he had an allergic 
reaction thereto.  Ultimately, the examiner concluded that 
there is no evidence that the veteran sustained a disability 
secondary to the influenza vaccine that he received at the VA 
medical center in December 1998. 

The issue in the present case is not whether the VA 
physicians were careless, negligent, lacked proper skill, 
erred in their judgment, or performed some similar instance 
of fault.  Rather, the issue is whether the medical 
treatment, namely the December 1998 flu shot, proximately 
caused the veteran's low back disability.  The VA examiner, 
based upon a full review of the veteran's c-file, has 
concluded that there is no evidence that the veteran 
sustained a disability, including a low back disability, 
secondary to the December 1998 influenza vaccine administered 
by VA.  There is no competent medical evidence to support a 
link between the VA administered flu shot and the veteran's 
low back disability.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. 
§ 3.361.  Accordingly, the claim must be denied.  

In reaching this decision, the Board has considered the 
veteran's assertions, but the resolution of issues that 
involve medical knowledge, such as the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  As such, the veteran's assertion that his low 
back disability was proximately caused by the VA administered 
influenza vaccine is not competent medical evidence.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for back 
pain as a result of an influenza vaccination is denied.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


